EDMONDS, J.,
dissenting.
Petitioner argues that EAB made “a mistake of law” in finding that, because of inadequate pay, claimant’s work was not suitable under ORS 657.190. The majority holds:
“Although ORS 657.190 and the rules allow consideration of ‘other factors,’ the other factors must have the same characteristics as those expressly listed by the legislature. Springfield Education Assn. v. School Dist., 290 Or 217, 233 621 P2d 547 (1980). Although the prevailing rate of pay has the same characteristics as the factors set out in ORS 657.190, and may be properly considered, a change in a worker’s personal financial circumstances that makes a rate of pay inadequate is not properly considered, because it does not have the same characteristics as the factors set out in the statute.” 108 Or App at 398-99.
*401I do not agree that a change in a worker’s financial circumstances making the rate of pay inadequate is not “among other factors” that EAB may consider under ORS 657.190. It provides:
“In determining whether or not any work is suitable for an individual, the assistant director shall consider, among other factors, the degree of risk involved to the health, safety and morals of the individual, the physical fitness and prior training, experience and prior earnings of the individual, the length of unemployment and prospects for securing local work in the customary occupation of the individual and the distance of the available work from the residence of the individual.” (Emphasis supplied.)
The majority concedes that the prevailing rate of pay that an employee earns is a factor that may be considered. However, it holds that EAB erred when it took into consideration that claimant’s pay became inadequate when his wife lost her job and was unable to obtain another. As a result of the loss of job, EAB found that claimant could no longer afford to pay rent, purchase heating oil during the winter or pay his child support obligation. Those circumstances motivated him to leave his employment and seek employment elsewhere. EAB held that, under those circumstances, claimant was not earning a “living wage” and his employment was “unsuitable.” By its holding, the majority ignores the personal tenor of the examples in ORS 657.190. Each example in ORS 657.190 relates to an individual’s personal circumstances as they bear on the suitability of particular employment. Similarly, individual financial circumstances have an impact on the suitability of employment. EAB’s consideration of claimant’s change in personal circumstances was proper, and I would affirm the award of benefits.1
I dissent.

 OAR 471-30-037 supports EAB’s recognition that adequacy of pay is “among [the] other factors” tobe considered in evaluating the suitability of employment. The rule provides, in pertinent part:
“[T]he Administrator shall give consideration to the provisions of ORS 657.190 and OAR 471-30-036. If one of the reasons for leaving work or refusing to accept offered work or to apply for work when referred by the Administrator is inadequate rate of pay, the Administrator may consider among other factors under ORS 657.190 the prevailing rate of pay as defined in subsection (2) of this rule.”
Petitioner does not challenge the validity of the rule.